Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 03/15/2021 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 15-19 & 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 & 19-21 of U.S. Patent No. 10,949,950. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to independent claims 1, 19 & 26, instant application discloses a system, comprising: at least one storage device including a set of instructions or programs; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions or programs, the at least one processor is configured to cause the system to: obtain a pre-processed image (‘950 Claim 1 recites pre-processed image); decompose the pre-processed image into a low-frequency image and a high-frequency image (‘950 Claim 1 recites decompose the pre-processed image into a low-frequency image and a high-frequency image;); determine at least one grayscale transformation range based on the low-frequency image (‘950 Claim 1 recites determine at least one grayscale transformation range based on the low-frequency image); determine at least one grayscale transformation parameter based on the at least one grayscale transformation range (‘950 Claim 1 recites determine at least one grayscale transformation parameter based on the at least one grayscale transformation range), 
obtain a transformed low-frequency image by transforming the low- frequency image based on the at least one grayscale transformation parameter; (‘950 Claim 1 recites transform, based on the at least one grayscale transformation parameter, the low-frequency image to obtain a transformed low-frequency image;)
and generate a transformed image by reconstructing the transformed low- frequency image and the high-frequency image (‘950 Claim 1 recites generate a transformed image by reconstructing the transformed low- frequency image and the high-frequency image).
As to independent claim 2, instant application discloses wherein to obtain the pre-processed image, the at least one processor is configured to cause the system to: obtain the pre-processed image by performing a logarithmic transformation on an initial image. (See ‘950 Claim 3)
As to independent claim 3, instant application discloses wherein to obtain the pre-processed image, the at least one processor is configured to cause the system to: obtain a segmented image by segmenting an initial image; and obtain the pre-processed image by performing a logarithmic transformation on 65Attorney Docket No. 20618-031OUSO1 the segmented image. (See ‘950 Claim 5)
As to independent claim 4, instant application discloses wherein to obtain the pre-processed image, the at least one processor is configured to cause the system to: obtain an intermediate image by performing a logarithmic transformation on an initial image; and obtain the pre-processed image by segmenting the intermediate image. (See ‘950 Claim 6)
As to independent claim 5, instant application discloses wherein to determine the at least one grayscale transformation range based on the low-frequency image, the at least one processor is configured to cause the system to: obtain a segmented low-frequency image by segmenting the low-frequency image; and determine the at least one grayscale transformation range based on the segmented low-frequency image. (See ‘950 Claim 4)
As to independent claim 15, instant application discloses wherein to determine the at least one grayscale transformation range based on the low-frequency image, the at least one processor is configured to cause the system to: determine a reference distance for determining a transformation region in the low-frequency image; determine a first edge and a second edge of the transformation region, wherein: the first edge is a contour in the pre-processed image; and a distance between the second edge and the first edge is equal to the reference distance; 69Attorney Docket No. 20618-031OUSO1 determine the transformation region based on the first edge and second edge; and determine the at least one grayscale transformation range based on gray values of a plurality of elements in the transformation region. (See ‘950 Claim 19)
As to independent claim 16, instant application discloses wherein to determine the at least one grayscale transformation range based on the gray values of the plurality of elements in the transformation region, the at least one processor is configured to cause the system to: determine a maximal gray value of a first set of elements on the first edge; determine a mean gray value of a second set of elements on the second edge; and determine the at least one grayscale transformation range based on the maximal gray value and the mean gray value. (See ‘950 Claim 20)
As to independent claim 17, instant application discloses wherein determining a reference distance for determining a transformation region in the low-frequency image comprises: determining a width of an organ based on the low-frequency image; obtaining a compression thickness of the organ; and determining the reference distance based on the width, the compressionPreliminary AmendmentAttorney Docket No.: 20618-0310US00 Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2017/120325)Page 9 of 11thickness, and a predetermined distance determination model. (See ‘950 Claim 21)
As to independent claim 18, instant application discloses wherein to determine the at least one grayscale transformation parameter based on the at least one grayscale transformation range, the at least one processor is configured to cause the system to: determine a reference edge in the low-frequency image; determine a plurality of distances between a plurality of elements in the low- 70Attorney Docket No. 20618-031OUSO1 frequency image and the reference edge; determine a plurality of mean gray values corresponding to the plurality of distances; determine a characteristic curve based on the plurality of mean gray values and the plurality of distances; and determine a transformation curve associated with the at least one grayscale transformation parameter based on the characteristic curve. (See ‘950 Claim 3)
ALLOWABLE SUBJECT MATTER
Claims 6-14 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
No prior art has been found for claims 1-20 in their current form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661